UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 30, 2013 ROMA FINANCIAL CORPORATION (Exact Name of Registrant as Specified in its Charter) United States 0-52000 51-0533946 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2300 Route 33, Robbinsville, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(609) 223-8300 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). ROMA FINANCIAL CORPORATION INFORMATION TO BE INCLUDED IN THE REPORT Item 5.07.Submission of Matters to a Vote of Security Holders On May 30, 2013, the Company held its annual meeting of shareholders at which the following items were voted on. Approval of the Agreement and Plan of Merger, dated as of December 19, 2012, by and among Investors Bank, Investors Bancorp, Inc. and Investors Bancorp, MHC and (ii) Roma Bank, Roma Financial Corporation and Roma Financial Corporation, MHC. ALL SHARES OUTSTANDING For Against Abstain Broker Non-Vote PUBLIC STOCKHOLDERS ONLY For Against Abstain Broker Non-Vote Approval of a non-binding advisory vote on executive compensation. For Against Abstain Broker Non-Vote Election of Directors Nominee For Withheld Broker Non-Vote Robert C. Albanese William J. Walsh, Jr. There were no abstentions in the election of directors. Ratification of appointment of ParenteBeard LLC as independent auditors for the fiscal year ending December 31, 2013. For Against Abstain There were no broker non-votes on the ratification of auditors. 2 A proposal to adjourn the meeting to a later date or date if there were not enough votes to approve the Merger Agreement. For Against Abstain There were no broker non-votes on the adjournment proposal. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. ROMA FINANCIAL CORPORATION Date:May 31, 2013 By: /s/ Sharon L. Lamont Sharon L. Lamont Chief Financial Officer
